TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00289-CR




                                    Samuel V. Harris, Appellant

                                                    v.

                                    The State of Texas, Appellee



       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-08-898, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM                     OPINION


                Samuel V. Harris seeks to appeal a judgment of conviction for aggravated robbery.

The trial court has certified that: (1) this is a plea bargain case and Harris has no right of appeal, and

(2) Harris waived the right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                                ___________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: July 13, 2010

Do Not Publish